Title: To George Washington from Captain John Paul Jones, 6 August 1778
From: Jones, John Paul
To: Washington, George


          
            Honored Sir
            Passy near Paris August 6th 1778
          
          As the Scene of War by Sea is now Changing from America to Europe I have been induced
            to give up the Command of the American Ship of War Ranger and to continue for some time
            in Europe in compliance with the request of the Minister of the French Marine in a
            letter to our Ministers Plenipotentiary at the Court of Versailles.
          I will not intrude on your Excellencies time even by attempting to pay you the respect
            wh⟨ich⟩ you so Justly Command: the intention of this letter is o⟨nl⟩y ⟨to⟩ beg your
            acceptance of two Epaulettes with which it i⟨s acco⟩mpanied, and which my Freind Mr
            Williams of Nantes has undertaken to forward. I
            expected to have had the honor of delivering this little present into your own Hands—but
            not having that satisfaction If in the meantime I can render you any acceptable Services
            in France I hope you will Command me without reserve being with Sentiments of pe⟨r⟩fect
            Esteem Honored Sir Your very Obedient and Very humble Servant.
        